               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

FIELDING VAUGHN KIMERY                                            PLAINTIFF
ADC #133741

vs.                              4:20CV00473-SWW-JJV

DEXTER PAYNE; et al.                                           DEFENDANTS

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 2nd day of June, 2021.

                                    /s/Susan Webber Wright
                                    UNITED STATES DISTRICT JUDGE
